  Case 2:18-cr-00165-JNL Document 4 Filed 11/20/18 Page 1 of 2                        PageID #: 10




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


       USA                                     )
                                               )
                                               )
       v.                                      )       Criminal No. 2:18-CR-000165
                                               )
       GEORGE ROYLE V                          )
                                               )


                                               ORDER

       All of the judges in this district have recused themselves from presiding over this case.

Accordingly, subject to the concurrence of the Chief Judge for the United States District Court,

District of Maine, the case shall be designated and assigned to an active district judge from the

District of New Hampshire. Sitting by designation, the assigned judge is authorized to hold court

within this district and perform any judicial function required of a judge of this district as set forth

in 28 U.S.C. § 296. Jurisdiction over the case remains with the District of Maine, United States

District Court.

       The recusal of all of the judges on this court gives rise to an “emergency” with respect to

the referred case as that term is used in 28 U.S.C. § 636(f). I therefore concur in the assignment

of a magistrate judge from the designated district to perform the duties specified in 28 U.S.C. §

636(a)-(c).

       SO ORDERED.



Dated: November 19, 2018                       /s/ Nancy Torresen
                                               U.S. Chief District Judge

cc:    Daniel J. Lynch, Clerk, USDC – New Hampshire
       Counsel of Record
  Case 2:18-cr-00165-JNL Document 4 Filed 11/20/18 Page 2 of 2                    PageID #: 11




                                   CONCURRING ORDER

       I concur that Joseph N. Laplante, a district judge in active service, shall be designated and

assigned to preside over the above-captioned case.

       I further concur that an emergency exists as specified above and that for the duration of

this case Magistrate Judge Andrea K. Johnstone is assigned to perform such duties under 28 U.S.C.

§ 636(a)-(c) as may be assigned to him/her by the district judge to whom this case is assigned.



                                              /s/ Landya B. McCafferty
                                             Chief U.S. District Judge, Assignee District

Dated: November 20, 2018

cc:    Christa K. Berry, Clerk, USDC - Maine
       Counsel of Record
